DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
Examiner acknowledges receipt of After Final amendment/arguments filed 10/25/2021.  The arguments set forth are addressed herein below.  Claims 1-11 and 14-28 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 1, 2, 6, 7, 11, 18, 19, 21, 22, 24, and 27 have been amended.  No new matter appears to have been entered.
Amendments to the claims listed above are sufficient to overcome the corresponding 112, 101, and prior art rejections from the Action dated 09/02/2021.  The corresponding 112, 101, and prior art rejections for claims 1-11 and 14-28 have been withdrawn.
Subject Matter Eligibility
In light of the 2019 PEG, claims 18-28 appear to meet the requirements of §101 as amended claims 18 and 27, incorporates the limitation of, “displaying on a display device at least two target items in a current field of view, wherein the current field of view comprises one of multiple logical concentric circles defined upon but not displayed on the display device” which appears to remove the claims from the realm of abstract steps/rules of organizing human activity and/or a mental process.
Reasons for Allowance
Claims 1-11 and 14-28 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“displaying on a display device at least two target items in a current field of view, wherein the current field of view comprises one of multiple logical concentric circles defined upon but not displayed on the display device; 
controlling spatial placement and a temporal presentation rate of the target items in the field of view; and
adjusting difficulty based on the comparison, wherein the difficulty comprises the spatial placement and the temporal presentation rate for subsequent target items” (substantially encompassed by independent claims 1, 18, and 27).
Claims 1-11 and 14-28 are allowed for the reasons stated above.  Additionally, claims 1-11 and 14-28 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 10/25/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715